10F-3 Report CGCM International Equity Investments 3/1/2013 through 8/31/2013 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Suntory Beverage & Food Limited Schroder Investment Management 6/25/2013 Nomura JP¥ Frank's International N.V. Marsico Capital Management 8/9/2013 Barclays Capital $ Frank's International N.V. Marsico Capital Management 8/9/2013 Credit Suisse $ Frank's International N.V. Marsico Capital Management 8/9/2013 Simmons & Co $ Frank's International N.V. Marsico Capital Management 8/9/2013 Citigroup $ Frank's International N.V. Marsico Capital Management 8/9/2013 Goldman Sachs $ Frank's International N.V. Marsico Capital Management 8/9/2013 UBS $
